Citation Nr: 1123266	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  05-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma.  

2.  Entitlement to service connection for a skin disorder, claimed as chloracne. 

3.  Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to May 1969, and from September 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2008, the Board remanded this matter for additional development.    

The issue of service connection for soft tissue sarcoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran does not have chloracne.  

2.  The evidence of record indicates that the Veteran has had a continuity of symptomatology of a dermatitis disorder since service.    

3.  The evidence of record indicates that the Veteran has hypothyroidism that is unrelated to service, or to a service-connected disorder.  





CONCLUSIONS OF LAW

1.  A skin disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2010).

2.  Hypothyroidism was not incurred in or aggravated during military service, may not be presumed related to service, and is not secondary to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several notification letters dated from April 2002 to November 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the Veteran of the legal requirements in his appeal, and of the evidence necessary to substantiate his claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his appeal.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran was provided with a notification letter prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the RO readjudicated the Veteran's appeal in the January 2010 supplemental statement of the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the RO provided the Veteran with multiple VA compensation examinations.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

The Veteran had active service from July 1965 to May 1969, and from September 1970 to September 1972.  The record indicates that the Veteran served in the Republic of Vietnam during his first tour of duty.    

In a February 2003 rating decision, the RO granted service connection for several disorders, to include diabetes mellitus type 2 (diabetes), based on a presumed exposure to herbicides during service in Vietnam.  See 38 C.F.R. § 3.309(e).  

In this appeal, the Veteran claims service connection for soft tissue sarcoma, a skin disorder to include chloracne, and hypothyroidism due to herbicide exposure in Vietnam.  He has also asserted that his disorders relate to service-connected diabetes.  See 38 C.F.R. §§ 3.309, 3.310.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and who has one of the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

In this matter, the evidence of record clearly shows that the Veteran has current skin and thyroid disorders.  Pursuant to the Board's November 2008 remand, a VA compensation examination was conducted into the Veteran's claims.  In his report, the examiner indicated that the claims file had been reviewed and that the Veteran had been examined.  In the conclusion of the report, the examiner diagnosed the Veteran with hypothyroidism and stasis dermatitis, left lower extremity.  An April 2006 VA compensation examination report addressing the Veteran's claim for hypothyroidism also notes a diagnosis of hypothyroidism.  The record also contains VA treatment records dated until November 2009 which reflect diagnoses of hypothyroidism, dermatitis, folliculitis, tinea cruris, foot fungus, and acne nuchae keloidosis.    

In addressing the issue of service connection for the disorders, the Board will address each issue separately below.    

	Skin Disorder 

The Veteran has maintained that he incurred a chronic skin disorder due to his service in Vietnam.  

The evidence of record would not support a service connection finding for a skin disorder on a presumptive basis.  None of the Veteran's diagnosed skin disorders is listed under either 38 C.F.R. § 3.307 or § 3.309.  

Nevertheless, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board notes moreover that, under 38 C.F.R. § 3.303(b), service connection may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In this matter, the Board finds service connection warranted under 38 C.F.R. § 3.303(b).  The evidence indicates that the Veteran has experienced a continuity of symptomatology of a skin disorder since leaving service.

The Veteran's service treatment records note several skin disorders during service.  A November 1966 record notes a "cyst" on the Veteran's scalp, a December 1966 record notes a "boil" on the Veteran's right leg, September and October 1967 records note skin disorders on or near the Veteran's genitals, as do August and September 1968 records.  Then, in an April 1974 VA examination report of record, additional evidence of a chronic skin disorder is provided.  In that report, it is noted that the Veteran "had a fungal infection of the feet in the service.  He had also a perineal dermatitis, also in the groin areas, which has cleared but has left scars."  The report continued that, "[p]erineal area and groin areas reveal pale scarred areas from the dermatitis[.]"  In his concluding remarks, the examiner stated, "[s]tatus post fungal infection, feet, perineal and groin areas, residuals."    

The Board notes that there is no evidence of record of treatment for a skin disorder between 1974 and the early 2000s, when VA treatment records begin to note the Veteran's dermatitis, folliculitis, tinea cruris, and fungus disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Nevertheless, the simple fact remains that the Veteran had an in-service skin disorder, for which he experienced residuals approximately 18 months following service, and for which he currently has residuals.  

Moreover, the Veteran has provided lay evidence in support of his claim.  During a March 2006 hearing before the RO, the Veteran indicated that he has experienced a continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  He stated that he had a skin disorder "since I was in Vietnam."  Although he specifically characterized the disorder as "chloracne" the Board has considered his reports of having an observable skin disorder more generally.  See Clemons v. Shinseki, 23 Vet. App. 122 (2009) ("multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.")

The Board notes that lay persons are not competent to opine as to medical etiology or render medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this matter, the Veteran is competent to describe problems that have manifested with his skin.  These are observable symptoms.  In the absence of evidence that directly challenges his statements here, or his credibility in general, his statements will be considered probative.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).

The Board recognizes that the only medical professional to comment on this matter offered evidence of record counter to the Veteran's claim.  In the December 2009 VA report of record, the examiner stated that the Veteran's dermatitis was "less likely than not related to military service."  In support, the examiner indicated "no evidence" in the Veteran's service treatment records.  As that is not accurate, the Board finds this opinion to be of limited probative value, despite the clear opinion rendered.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

In sum, the evidence of record to include the December 2009 VA medical opinion does not preponderate against the evidence of record that the Veteran had a chronic skin disorder in service which manifested a continuity of symptomatology after service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  This is an appropriate case therefore in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Hypothyroidism

The Veteran claims that he incurred a hypothyroidism disorder as a result of exposure to herbicides while serving in Vietnam.  He has also claimed that his hypothyroidism is secondary to his service-connected diabetes.  

Based on the evidence of record, a finding of presumptive service connection would be unwarranted for this disorder.  Hypothyroidism is not listed as a disorder under 38 C.F.R. § 3.307 or § 3.309.

Service connection on a direct basis would be unwarranted here as well.  See Stefl, supra.  The Veteran's statements that he incurred a thyroid disorder are of limited probative value because he is a layperson.  He is not competent to offer evidence regarding the etiology or diagnosis of an internal medical pathology whose symptoms are beyond his capacity to make credible lay observations.  See Espiritu and Layno, both supra.  The Veteran's service treatment record do not note a problem with the Veteran's thyroid.  The earliest evidence of record of a thyroid disorder is found in VA treatment records dated in the early 2000s, approximately 30 years following service.  See Maxson, supra.  And no medical evidence of record indicates a nexus between service and the hypothyroidism.  See Pond, supra.    

The Board has assessed the evidence of record to determine whether a secondary service connection finding would be warranted.  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  But the evidence of record is adverse to the Veteran on this aspect of his claim as well.  The Veteran's comments are of limited evidentiary value on this issue.  He as a lay person is not a competent witness regarding whether diabetes interacts adversely with an internal medical disorder such as hypothyroidism.  See Espiritu and Layno, supra.  Secondly, no medical evidence of record supports his assertion that the two disorders are related.  Rather, the only medical professionals to directly address the Veteran's secondary service connection claim - the April 2006 and December 2009 VA examiners - found the two disorders likely unrelated.  As the Board indicated in its November 2008 remand, the April 2006 VA opinion is not a particularly strong one, in that it is not supported by a rationale.  Moreover, as indicated earlier in this decision, the December 2009 VA opinion has weaknesses as well.  See Kightly, supra.  Nevertheless, these opinions are of some value.  And each constitutes a medical opinion adverse to the Veteran's secondary service connection claim.  In that regard, the two opinion comprise evidence against the claim which, given the absence of competent evidence supporting the Veteran's claim, comprises a preponderance of evidence against the Veteran's claim.  As such, a finding of secondary service connection would not be warranted here either.  

As the preponderance of the evidence is against the Veteran's claim for service connection for hypothyroidism, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

1.  Entitlement to service connection for dermatitis is granted.  

2.  Entitlement to service connection for a thyroid disorder is denied.  


REMAND

The Board finds additional medical inquiry necessary into the Veteran's claim for service connection for soft tissue sarcoma.  This disorder is defined in part as "a connective tissue neoplasm, usually highly malignant, formed by proliferation of mesodermal cells."  See Stedman's Medical Dictionary 1593 (27 ed. 2000).  

In this matter, it is not clear that the Veteran has this particular disorder.  He has asserted that he was diagnosed with soft tissue sarcoma, but no medical evidence of record supports his claim.  Moreover, in the November 2008 remand, the Board requested a medical opinion on whether the Veteran had this disorder.  But, as noted by the Veteran's representative in April 2011, the December 2009 VA examiner did not address this particular claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist in order to determine the etiology, nature, and severity of any soft tissue sarcoma disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  If the examiner assessing the Veteran finds that the Veteran has a current soft tissue sarcoma disorder, the examiner should opine on whether the Veteran has osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  If he does have either of these types of sarcoma, the examiner should offer an opinion as to whether it is as likely as not likely (i.e., probability of 50 percent or greater) that the disorder relates either to service, or to a service-connected disorder.  

3.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


